Case 3:16-md-02691-RS Document 1003-22 Filed 11/05/19 Page 1 of 12




       In re Viagra and Cialis
     Products Liability Litigation
          Daubert Hearing

       Plaintiffs’ Closing Statement



                                                                     1
           Why We Go Forward
 Case 3:16-md-02691-RS Document 1003-22 Filed 11/05/19 Page 2 of 12




The Ninth Circuit has said you should
consider “…whether the theory or
technique employed by the expert is
generally accepted in the scientific
community...”
                       Wendell v. GlaxoSmithKline LLC,
                        858 F.3d 1227 (2017)
                        (citing Daubert II)

                                                                      2
 Case 3:16-md-02691-RS Document 1003-22 Filed 11/05/19 Page 3 of 12




The Ninth Circuit has defined that
this Court’s task “is to analyze not
what the experts say, but what basis
they have for saying it.”
                       Wendell v. GlaxoSmithKline LLC,
                        858 F.3d 1227 (2017)
                        (citing Daubert II)



                                                                      3
Case 3:16-md-02691-RS Document 1003-22 Filed 11/05/19 Page 4 of 12




“Rule 702 should be applied with a
‘liberal thrust’ favoring admission”
                         Messick v. Novartis, 747 F.3d
                          1193 (2014) (citing Daubert)




                                                                     4
    Case 3:16-md-02691-RS Document 1003-22 Filed 11/05/19 Page 5 of 12
                         Qualifications   Data     Methodology     Reliability

       Rizwan Haq,
       MD, PhD               YES          YES          YES           YES


El     Anand Ganesan,
       MD


       Gary Piazza,
                             YES          YES          YES           YES


       PhD                   YES          YES          YES           YES


4      Feng Liu-Smith,
       PhD


       Sonal Singh,
                             YES          YES          YES           YES


       MD                    YES          YES          YES           YES

       Rehana Ahmed-
       Saucedo, MD,          YES          YES          YES           YES
       PhD
                                                                                 5
       In re Roundup Products
Case 3:16-md-02691-RS Document 1003-22 Filed 11/05/19 Page 6 of 12



          Liability Litigation
“… the plaintiffs’ presentation is that the
evidence of a causal link between glyphosate
exposure and NHL in the human population
seems rather weak. Some epidemiological
studies suggest that glyphosate exposure is
slightly or moderately associated with
increased odds of developing NHL. Other
studies, including the largest and most
recent, suggest there is no link at all.”
                                                                     6
        In re Roundup Products
 Case 3:16-md-02691-RS Document 1003-22 Filed 11/05/19 Page 7 of 12



           Liability Litigation
“However, the question at this phase is not
whether the plaintiffs' experts are right. The
question is whether they have offered opinions
that would be admissible at a jury trial. And the
case law—particularly Ninth Circuit case law —
emphasizes that a trial judge should not exclude
an expert opinion merely because he thinks it's
shaky, or because he thinks the jury will have
cause to question the expert's credibility. So long
as an opinion is premised on reliable scientific
principles, it should not be excluded by the trial
judge…”
                                                                      7
       Arozarena & Wellbrock 2017
      Case 3:16-md-02691-RS Document 1003-22 Filed 11/05/19 Page 8 of 12




                                FEBS PRESS

ST1


Ta

       Targeting invasive properties of melanoma cells
       Irrianol Arozarena 1 and Claudia Wellbrock2



       An important suppressor of melanoma cell invasion is
       the cOMP-specific phosphodiestera.se PDE5A, which
       removes the c(IMP required for Ca2+ triggered actin-
       myosin contractility and invasion [60]. In line with such
       a suppressor role, a follow-up prospective cohort study
       linked the use of the PIES inhibitor sild.ena.fil with an
       increased risk of melanoma, a correlation still under
       debate 1611.

                                                     Arozarena & Wellbrock, p. 2153   8
Case 3:16-md-02691-RS Document 1003-22 Filed 11/05/19 Page 9 of 12
Pesearth


odejna h.station

Use of Phosphodiesterase Type 5 Inhibitors
for Erectile Dysfunction and Risk of Malignant Melanoma
           int....taFt0.Pk Sian. WO PhO

                                                                                    pleinetnakententat
   IN...". 1 Theuq^1. , b..ieNeS•AramSmtheLstaitcchsterzenjpe5
   (PEC51.1•Picfs.!son al a pilheay hocateovine development 44 mallwant
   melanoma. A.inven.1nth ol mitworna m Yana Lan vannewly wined

   oext- mc        au


    eoutsrm..
   „ udy.,h,„,                  Conflict of Interest Disclosures: All authors have
   sig...d from 21
   year bprth

   DDOSINIES NUM
                                completed and submitted the ICMJE Form for
   MAIN OIRCOMES
   542114014151Inilk            Disclosure of Potential Conflicts of Interest. Dr Loeb
   REsurs 01406
   •thiblors.ved I

   mostpronounced
                                reports receiving personal fees from Bayer and
       LIZISsI6C1
   *Oen ann

   09511.31. nn,
                                sanofi-aventis. Dr Lambe reports receiving personal
         (011.1/111
   th,...W (OR 0
   wn• unlade.                  fees from Pfizer. Dr Stattin reports receiving
      c.bao


   CeeiCtiriaNS
   assocutta will
                ANa
                                personal fees from Ferring and AstraZeneca. No
   Hconve, the m
   polopoonsl taet
                                other disclosures were reported.
                                                                          a   (ea         Unrnvaly




   imbt 2015.313611




                                          JX093-0001

                                                                                                         9
              Case 3:16-md-02691-RS Document 1003-22 Filed 11/05/19 Page 10 of 12

             COVINGTON                                                          Covington & Burling LLP
                                                                                One CityCenter
             BEIJING   BRUSSELS   DUBAI    JOHANNESBURG    LONDON
                                                                                850 Tenth On-eet, NW
             LOS ANGELES   NEW YORK       sm. FRANCISCO   SEOUL
                                                                                Washington, DC 20001-1956
             SHANGHAI    SILICON VALLEY     WASHINGTON
                                                                                T .1 202 662 6000


             By Email and Federal Express                                       March 12, 2018

             Troy Tailing
             Robins Kaplan LLP
             800 LaSalle Avenue
             Suite 2800
             Minneapolis, MN 55402


                        Re: In re: Viagra (Sildenafil Citrate) and (,Balls (tadalafil)
                              Products liability Litigation
                              Dr. Stacey Locb

             Dear Trov:



       Dr. Loeb has been retained through counsel as an expert witness on behalf of Lilly in this
multi-district litigation and in its predecessor case, Chaplain v. Eli Lilly and Company, No.
3:15-cv-00887 (S.D. Ill.) since June 10, 2016.
 7 --   -w             rrtAirremrtyrituturvnutentun.,

                     Lilly is unaware of documents or tom munications between Dr. Loeb and employees o
             Lilly concerning Dr. Loeb's scientific research regarding PDE5 inhibitors and melanoma. (Lilly
             believes that its sales representatives may have had routine contact with Dr. Loeb in her role as a
             practicing urologist.) Insofar as your document requests and interrogatories extend to
             communications with or documents held by "agents" of Lilly, including counsel, Lilly objects to
             those requests on the basis of attorney-client privilege and work product protection, as well as
             under Federal Rule of Civil Procedure 26(b)(4)(D). To the extent that Lilly ultimately
             determines that Dr. 1.oeb's opinions may be presented in this litigation, of course, we will make
             appropriate disclosures under Rule 26(b)(2)(3) and (4)(C).

                                                                                Sincerely,




                                                                                Emily Ullman




                                                                                                                   10
            Case 3:16-md-02691-RS Document 1003-22 Filed 11/05/19 Page 11 of 12
                                                                 )NCI) Noel Comer Imp (2017)109(8): djx150
                                                                 do: 10.$0114+100(.6
                                                                 abet pa.. online Awn ).1012
  f)\1()RI)                                                      contS010.




CORRIGENDUM


Corelpenharc . Meta•AnMysis of cr, Assonation Women                 In the eighth poravaph, the second sentence, "Sikitnotal use
Phosphochtsterase liMMitots 03101s) and Rik of Melanoma.         was monotony significantly associated with rnelancena (ad.
by Stacy Loeb et al. )240. .1 OaU Cancer and 2012: 109(33        hosted hazed ratio (101 - 1214. 9S% CI ,.1.03 to 322) but not
dot: 50.1092.1ncit4036.                                          with other skin mnorm. should instead toad. 'Recent sildenafil
    In tl
estimat
meta
124-
eating
riik -1
                  The "Notes" section of the paper should include the follow-
    The

high ex
indicat
should
               ing sentences: "SL has grants from the NCI, NYS DOH and
risk be
and ris
high•rh
biedogit
               Prostate Cancer Foundation. SL also has received honoraria for
   in d
and tio
30049
               lectures from Boehringer Ingelheim and MDx Health, consulting
KWh t
IRR) - I
The he         fees from Lilly, and reimbursed travel to a conference from
cass-co
Odmfill
nosed •
;Deo=
               Minomic."
   102
 each.
    In the
expoutre
   .101to 131). whereat high *venire was not (PR 1.09. 9S%       1.10 vottotting Pota0ord 01911q RR=1.10 99%             LOO to
0-0.92 to 1.23) theme 1r should instead read There was no              Should instead teed: 'Mc for heterogeneity:      - .03.1'
difference in Mk between men with Into and high exposure to      4. Ord, T' 0.0067. BP 4,03, • 67.0%.14 .00193. CP 4..30.
POESi (figure         Mid sentence. • high P504 expoeure ins     I' - 101%.  T'    00029. All otatiatical won, wore two•sided.
assvented with an increased risk of stage 0 melanoma             Summary risk estimate after exclusion of each tespective study,
(RR-1.45.95%0 .109 t01.92). but decreased risk of stage 0 to     excludingIt et at. relative na (0.9) .1.10 95%a -1422 to 1.04.
Pi melanoma (RR -0.62. 9S% CI - 0.46 to 0.97, should instead     eminfing Loeb: RR-1.00, 95% 0 - 093 to t.21, exdoding
mod. Itigh POESI exposure woo amitchted with on increased        Motthews• R3 -1.12, 9S% CI -099 to 1.27; excluding PottegSrd
riik of ape 0 melanoma (RR-132.95% 0 -ILO to 1.49) but           (DOOR): RR-1.15. 95% 0 -101 to 131: excluding Potteglid
not localimd ceIngtfistoge melanoma..                            (10140 RR .1.10 95% CI .1.01to 1.29.*




01henat. my. rimmed by0MonIUMeenitortrem. 4.11rights reamed rethmmisions.Meate emaasemnah.pnrata*Pcom

                                                                                                                       1 of 2




                                                               JX092-0011
                                                                                                                                   11
Case 3:16-md-02691-RS Document 1003-22 Filed 11/05/19 Page 12 of 12

     Dr. Richard                       Wrong standard for biological
                      YES/NO
     Marais                            plausibility


                                       Deposition testimony confirms that
                                       she deferred to other defense
     Dr. Lynn-
     Schuchter        YES/NO           experts on biological plausibility
                                       She is not an epidemiologist, and did
                                       not perform a Bradford Hill analysis

                                       Causation opinion
     Dr. Boris
                      YES/NO           Wrong standard for biological
     Bastian                           plausibility



     Dr. John
                         YES           Stayed in his lane
     Witte

                                                                               12
